PER CURIAM.
We affirm appellant’s conviction and sentence for capital sexual battery on a child and his conviction on two counts of indecent assault and one count of simple battery. However, we reverse and remand for resentencing on the two counts of indecent assault. The “primary offense” at conviction designated on the scoresheet was the capital sexual battery on a child. Because that crime is a capital offense, it is not subject to a guideline sentence and cannot be scored as the primary offense and a life felony on a guidelines scoresheet. Anderson v. State, 550 So.2d 488 (Fla. 4th DCA 1989); Disinger v. State, 526 So.2d 213 (Fla. 5th DCA 1988). Upon remand a new scoresheet should be prepared for sentencing on the indecent assault convictions.
Affirmed in part; reversed in part and remanded.
WALDEN, WARNER and POLEN, JJ., concur.